WALLACE, JUDGE:
The claimant filed this claim against the respondent in the amount of $346.50 for a dental bill incurred as a result of injuries received while in the employ of the respondent.
The claimant was formerly a member of the Department of Public Safety, West Virginia State Police. On December 9, 1972, while so employed, claimant was assisting members of the Webster Springs Volunteer Fire Department in the removal of the body of a man who had drowned in the Desert Fork of the Holly River near Skelt, West Virginia. A pike pole inserted in the belt of the victim was being used to free his body from between rocks. The belt broke and the metal hook on the end of the pole struck the claimant on the left side of his face damaging his teeth and existing dental work.
The claimant testified that the respondent was to pay the bill for the dental work which was done in 1973, 1974, and 1975 as a result of his injuries. Claimant further testified that he turned the bill in and it was to have been mailed through company headquarters in Elkins to Charleston for payment. The bill was not paid, and a collection agency attempted to collect from the claimant in 1978.
*51The bill represents damages incurred as a result of the injuries sustained in 1972. This claim, filed with the Court on November 21, 1978, is obviously barred by the Statute of Limitations. This Court specifically lacks jurisdiction of the claim under the provisions of Chapter 14, Article 2, Section 21 of the Code of West Virginia, and the claim is therefore disallowed.
Claim disallowed.